         Case 3:21-cr-01748-JLS Document 31 Filed 08/13/21 PageID.67 Page 1 of 1
                                                                               r----__'Zl Zu..7_ _
                                                                                  FILED
                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNl                   ~        AUG I 3 2021
                                                                                   CLEHK US DIS fH1C. I COuHT
UNITED STATES OF AMERICA,                                                      SOUTHicHN DIS] HICT OF CALH·ORNIA
                                                            Case No. 21CR174   ~~L;')                   DEPUTY



                                          Plaintiff,
                       vs.
                                                                                          ,,
                                                            JUDGMENT OF DISl\!IT<.:<.: AT
STEFANY GARCIA

                                       Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 21:952,960 - Importation of Methamphetamine




Dated:        cf'U3 / 2-/
         -----1,---+,-,,---                            Hon. William V. Gallo
                                                       United States Magistrate Judge
